                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

TERRY GARVIN                                                                         PLAINTIFF

V.                                                       CIVIL CASE NO.: 3:18-CV-255-SA-RP

CITY OF CHARLESTON, MISSISSIPPI;
TALLAHATCHIE COUNTY, MISSISSIPPI;
TIM COLE, INDIVIDUALLY;
WENDY JONES, INDIVIDUALLY                                                        DEFENDANTS

                      ORDER OF DISMISSAL WITHOUT PREJUDICE

       On November 14, 2018, Plaintiff Terry Garvin filed his Complaint [2] against defendants

City of Charleston, Mississippi, Tallahatchie County, Mississippi, Tim Cole, individually, and

Wendy Jones, individually. The case was removed from the Circuit Court of Tallahatchie County,

Mississippi, to this Court on November 29, 2018. The State court record contains Summons issued

to Defendants Wendy Jones and Tim Cole [8-2, 8-3] on November 14, 2018; however, there is no

indication on the Docket or in the State Court Record that the State court summonses were returned

executed.

       Plaintiff’s deadline for perfecting service with the state-issued summonses was no later

than March 14, 2019. See MISS. R. CIV. P. 4(h) (stating that the summons and complaint must be

served within 120 days after filing complaint). Plaintiff has not served Defendants Wendy Jones

or Tim Cole. The Plaintiff also made no request of this Court to issue new process. Had this Court

issued new process, Plaintiff’s deadline for perfecting service would have been extended to

February 27, 2019. See McKnight v. United States, No. CV 17-8248, 2018 WL 3928152, at *2

(E.D. La. Aug. 16, 2018) (“In removed cases, [Federal Rule of Civil Procedure] 4(m) time period

starts to run upon removal to the federal district court, not the date the action was originated in
state court”) (citing 14A CHARLES A. WRIGHT, ARTHUR R. MILLER & MARY KAY KANE,

FEDERAL           PRACTICE            &        PROCEDURE             §        1137        at       83

and Workman v. Bissessar, 275 F. Supp. 3d 263, 269 (D.D.C 2017)).

       On January 7, 2019 and February 8, 2019, the Clerk filed Notices of Incomplete Process

[12, 19], notifying Plaintiff that no summons had been served on Tim Cole or Wendy Cole. On

April 24, 2019, this Court entered an Order to Show Cause [21] as to why The Plaintiff’s claims

against Tim Cole and Wendy Cole should not be dismissed under Federal Rule of Civil Procedure

4(m) for failure to perfect service. Rule 4(m) dictates “[i]f a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.” FED. R. CIV. P. 4(m); see also M.R.C.P. 4 (if “the party on whose behalf such

service was required cannot show good cause why such service was not made within that period,

the action shall be dismissed as to that defendant without prejudice upon the court’s own initiative

with notice to such party or upon motion”).

       The Court’s Order [21] states that “Plaintiff’s failure to respond to this Order or establish

good cause for his failure to timely serve Defendants Wendy Jones and Tim Cole will result in

their dismissal from this action.” Plaintiff’s response was due no later than May 21, 2019, yet

Plaintiff has altogether failed to respond. Id. Therefore, Plaintiff’s claims against Defendants Tim

Cole and Wendy Cole are dismissed without prejudice.

       SO ORDERED, this the 5th day of June, 2019.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
